Title: To James Madison from Captain Armstrong, 21 June 1811
From: Armstrong, Captain
To: Madison, James


Father and brothers
21 June 1811
We your brothers and children Send this letter by our grandson and relation, having first talked with him and one of our White brothers, and now desire that you would listen, and accept the good wishes of myself and My chiefs, and of all your children at Green Town.
Father & brothers
You have often Wished me and my Chiefs to come and See you, as I have been told by my White brothers; We have now thought of doing So, and are ready, and on that account am glad that my grandson and relation has called on me, on his way to See you; and I take this opportunity to Write to you. Now my father and brother We have determined to come and See you With my chiefs and captains, and wish you to send me an answer by my Grandson and relation and hope that you, our father and brother Will provide for us what may be necessary; as we wish to meet with no hindrance on the way, as our White brothers, near me, Say that you will do it; and we would have come and seen you before but did not know how to proceed untill now; and we hope you will send a letter to us by our Grandson and relation that we may know your Mind.
Thomas Lyons
Wolf
Capt Pipe
Abraham Williams

